tcmemo_2007_132 united_states tax_court richard n pate petitioner v commissioner of internal revenue respondent docket no 13649-06l filed date richard n pate pro_se elke b esbjornson for respondent memorandum opinion thornton judge this case is before the court on respondent’s motion for summary_judgment and to impose a penalty under sec_6673 unless otherwise indicated all section references are to continued background the record reveals or the parties do not dispute the following petitioner failed to file a federal_income_tax return for by notice_of_deficiency dated date respondent determined a deficiency in petitioner’s tax on the basis of a substitute for return that respondent prepared in the notice respondent also determined that petitioner was liable for additions to tax pursuant to sec_6651 and and a petitioner received the notice_of_deficiency but did not petition the tax_court with respect to it on date respondent assessed petitioner’s tax and additions thereto and issued him a notice of balance due and demand for payment on date respondent mailed petitioner a notice_of_intent_to_levy and notice of your right to hearing for as required under sec_6330 and sec_6331 on continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure except in limited circumstances not relevant here rule generally requires motions to be separately_stated and not joined together we have permitted this joined motion to be filed in the interests of judicial administration see 127_tc_109 n the court has proposed amending rule to clarify that motions should not be joined together unless otherwise permitted by the court press release dated date p date petitioner submitted a form request for a collection_due_process_hearing raising frivolous and meritless arguments by letter dated date respondent’s appeals settlement officer advised petitioner that a telephonic hearing was scheduled for date the letter advised petitioner that he would be allowed a face-to-face hearing on any relevant nonfrivolous issue if petitioner responded within days describing such an issue the letter also advised that if petitioner desired to pursue collection alternatives he should provide specified materials including petitioner’s unfiled income_tax returns for and by facsimile transmission on date petitioner declined the telephonic hearing demanding a face-to-face hearing but providing no information about relevant issues by notice_of_determination dated date respondent’s appeals_office sustained the proposed levy as part of this determination the appeals settlement officer reviewed a txmoda computer transcript to verify that the assessments for petitioner’s taxes were properly accomplished and that notice_and_demand for payment had been issued to petitioner on the date of assessment on date while residing in justin texas petitioner filed his petition in the petition the assignment of error states in its entirety set_aside the notice_of_determination on the grounds the appeals officer failed to verify the requirements of all applicable law or administrative procedure were met in determining the liability thus creating an abuse_of_discretion specifically respondent ignored the requirements at sec_6012 sec_151 and the paperwork reduction act of petitioner has not been presented with a proper information collection request displaying a currently valid omb control number and the exemption_amount is unspecified in law there are multiple violations of the pra bearing upon the making of a return and respondent ignores the act while adhering to the act discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 when a motion for summary_judgment is made and properly supported the adverse_party may not rest upon mere allegations or denials of the pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d petitioner contends that respondent’s form_1040 u s individual_income_tax_return fails to display a valid office of management and budget omb number as required by the paperwork reduction act of pra u s c sections consequently petitioner contends the court should set_aside the notice_of_determination because the appeals settlement officer did not verify that the requirements of the pra had been satisfied petitioner’s contention is without merit sec_6330 requires in the case of any hearing conducted with respect to a proposed collection action that the appeals officer obtain verification from the secretary that the in his response to respondent’s motion for summary_judgment petitioner does not renew the argument alluded to in his petition that he is entitled to relief because the exemption_amount is unspecified in law we deem petitioner to have abandoned any such argument in any event insofar as we are able to discern from the petition it would appear that in making this assignment of error petitioner sought to associate himself with the recurring tax-protester argument that sec_151 inadequately defines the exemption_amount to permit a taxpayer to be penalized for noncompliance such an argument is frivolous see eg pond v commissioner tcmemo_2005_255 affd 211_fedappx_749 10th cir requirements of any applicable law or administrative procedure have been met explaining this provision the legislative_history states the irs is required to verify that all statutory regulatory and administrative requirements for the proposed collection action have been met h conf rept pincite 1998_3_cb_747 emphasis added see 126_tc_1 consistent with this explanation this and other courts have repeatedly and consistently construed the verification requirement to be met where the appeals officer secured formal or informal transcripts showing that the taxes were properly assessed and that the taxpayer had been properly notified of those assessments see 126_tc_237 and cases cited therein see also 338_f3d_463 5th cir the verification requirement was satisfied where an appeals officer referred to a form_4340 certificate of assessments payments and other specified matters to determine that the irs had followed legal and administrative procedures 329_f3d_1224 11th cir form provides prima facie evidence that the irs has complied with its statutory duties affg 118_tc_365 in particular it has been repeatedly held that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 where the appeals officer obtained and reviewed a so-called txmoda computer-generated transcript to verify that assessments were properly made and that notice_and_demand for payment had been issued to the taxpayer on the date of assessment see eg harp v commissioner tcmemo_2007_83 kubon v commissioner tcmemo_2005_71 tornichio v commissioner tcmemo_2002_291 schroeder v commissioner tcmemo_2002_190 weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 9th cir petitioner does not dispute that the appeals settlement officer reviewed a txmoda computer transcript to verify that the assessments for petitioner’s taxes were properly made and that notice_and_demand for payment was issued to petitioner on the date of assessment petitioner has not alleged and the record does not suggest any irregularity in the assessment procedure we conclude that the appeals settlement officer properly verified that the requirements of applicable laws and administrative procedures had been met as required by sec_6330 in his objection to respondent’s motion for summary_judgment petitioner acknowledges that he did not challenge the underlying liability at the time of the petition petitioner now urges however that his underlying liability for a tax_deficiency should be redetermined on the basis of a return he alleges to have recently submitted he also urges that additions to tax should be abated because respondent has failed to show that form_1040 complies with the pra these late-raised issues are not properly before the court for decision see bartschi v commissioner tcmemo_2002_268 more fundamentally because petitioner received a statutory_notice_of_deficiency with respect to but failed to petition this court to redetermine the deficiency petitioner is not entitled to challenge his underlying tax_liability in this collection proceeding see sec_6330 114_tc_604 in any event petitioner’s argument that the pra may in some manner negate statutory penalties for failure_to_file tax returns and pay taxes is without merit because the requirement to file tax returns and the imposition of penalties for failing to do so represents a legislative command not an administrative request the pra provides no escape hatch from penalties for failing to file tax returns 947_f2d_1356 9th cir accord james v united_states 947_f2d_1356 9th cir involved a criminal conviction for willful failure_to_file tax returns in an unpublished opinion the court_of_appeals for the ninth circuit held that the reasoning in hicks applied equally to a case involving civil penalties for failure_to_file returns pay income_tax and pay estimated_taxes beam v commissioner continued f 2d n 10th cir lack of an omb number on irs notices and forms does not violate the pra citing united_states v hicks supra 969_f2d_379 7th cir 945_f2d_92 5th cir 919_f2d_34 6th cir 127_tc_200 the paperwork reduction act is not a defense to the addition_to_tax under sec_6651 nor does it create a loophole in the code aldrich v commissioner tcmemo_1993_290 and cases cited therein citing dicta in the unpublished nonprecedential opinion of 211_fedappx_749 10th cir affg tcmemo_2005_255 petitioner suggests that amendments to the pra call into question these well-established judicial precedents petitioner has identified however and we have discovered nothing in the amendments to the pra to suggest that they had this purpose or effect continued u s app lexis 9th cir affg tcmemo_1990_304 and warden v commissioner tcmemo_1990_321 although his contentions are vague it appears that petitioner may be alluding in part to amendments to u s c sec_3512 which now provides in part notwithstanding any other provision of law no person shall be subject_to any penalty for failing to comply with a collection of information that is subject_to this subchapter if certain requirements of continued on the basis of our review of the record we conclude that there is no genuine dispute as to a material fact petitioner has failed to make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection in the absence of a valid issue for review we conclude that respondent is entitled to judgment as a matter of law and sustain respondent’s collection actions sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty no greater than dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceedings is frivolous or groundless although we do not impose a sec_6673 penalty continued the pra are not met this provision however was merely a recodification of a similar provision that had been contained in u s c sec_3512 since the inception of the pra in the amendments clarified the time and manner in which a u s c sec_3512 defense could be asserted and made other clarifying changes but did not fundamentally alter the scope or purposes of this provision see h conf rept pincite reprinted pincite u s c c a n pincite h rept pincite reprinted pincite u s c c a n the intended scope purposes and requirements of sec_3512’s current provisions on public enforcement of the act’s information collection clearance requirements are unchanged as previously discussed numerous judicial precedents have consistently construed u s c sec_3512 as offering no protection from statutory penalties for failure to pay taxes and file tax returns nothing in the amendments suggests any different result today we strongly caution petitioner that should he continue to press frivolous and groundless arguments on this court in the future the court may impose even upon its own motion a sec_6673 penalty up to the dollar_figure maximum allowable_amount to reflect the foregoing an appropriate order and decision will be entered
